                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_______________________________________
                                           )
PATRICIA PIMENTEL, on behalf of            )
herself and all others similarly situated; )
                                           )
                Plaintiff,                 )                  Civil Action No.
                                           )                  17-11921-FDS
        v.                                 )
                                           )
CITY OF METHUEN, et al.,                   )
                                           )
                Defendants.                )
and                                        )
                                           )
JONATHAN W. BLODGETT, DISTRICT )
ATTORNEY FOR ESSEX COUNTY, in              )
his official capacity,                     )
                                           )
                Necessary Party.           )
_______________________________________)


                     MEMORANDUM AND ORDER ON PLAINTIFF’S
                       MOTION FOR CLASS CERTIFICATION

SAYLOR, J.

       This is a putative class action alleging civil rights violations due to the use of an incorrect

Spanish-language advice-of-rights form by the Methuen Police.

       Plaintiff Patricia Pimentel was arrested for drunk driving on October 21, 2014. After she

was arrested, she was given an advice-of-rights form in Spanish, her native language, which

incorrectly stated her rights. Specifically, the form contained errors about the legal blood alcohol

content level under Massachusetts law; the admissibility and significance of the results of a

breathalyzer test; and the consequences of refusing such a test. She consented to a breathalyzer

test and was prosecuted for operating under the influence of liquor (“OUI”).

       Pimentel sued the City of Methuen and state officials under federal and Massachusetts
law, alleging multiple violations of her rights under the United States Constitution, federal and

state civil rights acts, and state common law.

          She has now moved to certify a class pursuant to Fed. R. Civ. P. 23. The putative class

consists of “all Spanish-speaking Hispanic persons who have been arrested by the Methuen

Police Department and prosecuted for OUI matters after receiving the unlawfully coercive

Spanish advice of rights form.” (First Am. Class Action Compl. (Dkt. No. 52) (“First Am.

Compl.”) ¶ 127). She seeks to certify a liability-only class, with individual damages trials to

follow.

          The City’s use of an incorrect Spanish-speaking language form—indeed, using it for

many years after the mistakes in it were first brought to the City’s attention—is troublesome, to

say the least. Nonetheless, the requirements of Rule 23 have not been satisfied, and class

treatment of the claims is not appropriate. Accordingly, and for the reasons set forth below, the

motion will be denied.

I.        Background

          A.     Factual Background

          The facts are set out fully in this Court’s prior Memorandum and Order on Defendants’

Motion to Dismiss, Pimentel v. City of Methuen, 323 F. Supp. 3d 255, 262-66 (D. Mass. 2018).

          B.     Procedural Background

          On October 5, 2017, Pimentel brought this action against the City of Methuen, Methuen

Police Chief Joseph Solomon (in his individual and official capacities), Officers James Jajuga,

Elvin Alacron, and Shawn Tardiff (in their individual capacities), and Jonathan Blodgett, the

Essex County District Attorney (in his official capacity). The original complaint contained

eleven counts. Defendants moved to dismiss the complaint for failure to state a claim and to

dismiss all claims against the individual defendants on the basis of qualified immunity.

                                                  2
       On June 26, 2018, the Court issued its memorandum and order on defendants’ motion to

dismiss, granting it in part and denying it in part. See generally Pimentel, 323 F. Supp. 3d 255.

       On November 20, 2018, plaintiff filed an amended complaint. The amended complaint

contains nine counts. Count 1 asserts a claim under 42 U.S.C. § 1983 for violations of

Fourteenth Amendment substantive-due-process rights; Count 2 asserts a claim under 42 U.S.C.

§ 1983 for violations of Fourteenth Amendment equal-protection rights; Count 3 asserts a

violation of 42 U.S.C. § 1981; Count 4 asserts a violation of Title VI of the Civil Rights Act of

1964, 42 U.S.C. § 2000d, by the City of Methuen; Count 5 asserts violation of the Massachusetts

Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H & 11I; Count 6 asserts a claim for intentional

infliction of emotional distress against the individual police defendants; Count 7 asserts a claim

for negligence by the City of Methuen; Count 8 asserts a claims for negligent supervision and

training by the City of Methuen; and Count 9 asserts a claim for negligent infliction of emotional

distress by the City of Methuen. (First Am. Compl. ¶¶ 140-212). 1

       The amended complaint also contains class action allegations. (Id. ¶¶ 126-139). Plaintiff

“seeks to represent a certified Plaintiff class consisting of all Spanish-speaking Hispanic persons

who have been arrested by the Methuen Police Department and prosecuted for OUI matters after

receiving the unlawfully coercive Spanish advice of rights form.” (Id. ¶ 127). She seeks a

liability-only class, with damages to be determined individually for each plaintiff. (Id.).

       On May 17, 2019, Pimentel filed the present motion to certify a class.

II.    Legal Standard

       Under Rule 23, class certification is appropriate only if “(1) the class is so numerous that

joinder of all members is impracticable; (2) there are questions of law or fact common to the


       1
           Apparently in error, the complaint also cites 42 U.S.C. § 1983 in the heading for Count 3.


                                                          3
class; (3) the claims or defenses of the representative parties are typical of the claims or defenses

of the class; and (4) the representative parties will fairly and adequately protect the interests of

the class.” Fed. R. Civ. P. 23(a).

       In addition, plaintiff must establish the elements for one of the types of class actions set

out in Fed. R. Civ. P. 23(b). In this instance, all three of those types are relevant. Under Fed. R.

Civ. P. 23(b), a class action may be maintained if:

           (1) prosecuting separate actions by or against individual class members would
               create a risk of:

               (A) inconsistent or varying adjudications with respect to individual class
                   members that would establish incompatible standards of conduct for
                   the party opposing the class; or

               (B) adjudications with respect to individual class members that, as a
                   practical matter, would be dispositive of the interests of the other
                   members not parties to the individual adjudications or would
                   substantially impair or impede their ability to protect their interests;

           (2) the party opposing the class has acted or refused to act on grounds that
               apply generally to the class, so that final injunctive relief or corresponding
               declaratory relief is appropriate respecting the class as a whole; or

           (3) the court finds that the questions of law or fact common to class members
               predominate over any questions affecting only individual members, and
               that a class action is superior to other available methods for fairly and
               efficiently adjudicating the controversy. The matters pertinent to these
               findings include:

               (A) the class members’ interests in individually controlling the prosecution
                   or defense of separate actions;

               (B) the extent and nature of any litigation concerning the controversy
                   already begun by or against class members;

               (C) the desirability or undesirability of concentrating the litigation of the
                   claims in the particular forum; and

               (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b).

       For both Rule 23(a) and 23(b), plaintiff must establish each of the elements; failure to

                                                  4
establish any one will defeat class certification. See Smilow v. Southwestern Bell Mobile Sys.,

Inc., 323 F.3d 32, 38 (1st Cir. 2003).

III.     Analysis

         A.       Whether the Proposed Class Is Ascertainable

         Before it turns to the Rule 23(a) and 23(b) analysis, the Court must assess whether the

class is “ascertainable with reference to objective criteria.” In re Nexium Antitrust Litig., 777

F.3d 9, 19 (1st Cir. 2015) (quoting 1 William B. Rubenstein, Newberg on Class Actions, §§ 3:1,

3:3 (5th ed. 2013)); see also Matamoros v. Starbucks Corp., 699 F.3d 129, 139 (1st Cir. 2012).

For the class to be ascertainable, its members must be determinable by “stable and objective

factors” that enable a court to “decide and declare who will receive notice, who will share in any

recovery, and who will be bound by the judgment.” Kent v. SunAmerica Life Ins. Co., 190

F.R.D. 271, 278 (D. Mass. 2000).

         The proposed class is ascertainable. Plaintiff asks to certify a class “consisting of all

Spanish-speaking Hispanic persons who have been arrested by the Methuen Police Department

and prosecuted for OUI matters after receiving the unlawfully coercive Spanish advice of rights

form.” (First Am. Compl. ¶ 127). That definition thus identifies class members by whether (1)

they speak Spanish, (2) identify as Hispanic, (3) were arrested by defendants, (4) received the

form at issue, and (5) were then prosecuted for an OUI. Those are objective criteria sufficient to

identify the members of the proposed class. 2

         One adjustment is required, however. The proposed class definition characterizes the

form at issue as “unlawfully coercive.” That is a legal conclusion, and conditioning membership


         2
          Defendants do not dispute that class members’ Hispanic ethnic identity is a valid objective factor.
However, it appears that, at least thus far, plaintiff has determined whether potential class members are Hispanic
based on their first or last names. (See Pl. Mem., Ex. B at 10). The reliability of that approach is questionable. See
Larragoite v. Heitman Props. of N.M., LLC, 2000 WL 36739574, at *2 (D.N.M. Sep. 15, 2000).


                                                          5
in the class on such criteria creates a “‘fail-safe class’—a class defined in terms of the legal

injury.” In re Nexium, 777 F.3d at 22. “Such a class definition is improper because a class

member either wins or, by virtue of losing, is defined out of the class and is therefore not bound

by the judgment.” Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 825 (7th Cir.

2012); see id.

       That flaw in the class definition is easily remedied here. The other, objective criteria

make the class sufficiently ascertainable, and plaintiff herself admits that the term “unlawfully

coercive” is “simply a descriptive phase” that may be left out of her proposed definition. (Pl.

Reply at 2). “A court may, in an exercise of its discretion, revise a proposed class definition to

avoid the problem of a fail-safe class.” Campbell v. First Am. Title Ins. Co., 269 F.R.D. 68, 74

(D. Me. 2010). Accordingly, the Court will omit the phrase “unlawfully coercive”, and it

concludes that—with that modification—the proposed class is ascertainable.

       B.        Whether the Proposed Class Satisfies Rule 23(a)

                 1.    Whether the Class Is So Numerous that Joinder Is Impracticable

       Rule 23(a) requires that the class be “so numerous that joinder of all members is

impracticable.” Fed. R. Civ. P. 23(a)(1). There is a “low threshold for numerosity.” Garcia-

Rubiera v. Calderon, 570 F.3d 443, 460 (1st Cir. 2009). “No minimum number of plaintiffs is

required to maintain a suit as a class action, but generally if the named plaintiff demonstrates that

the potential number of plaintiffs exceeds 40, the first prong of Rule 23(a) has been met.” Id.

(quoting Stewart v. Abraham, 275 F.3d 220, 226-27 (3d Cir. 2001)); see also In re Relafen

Antitrust Litig., 218 F.R.D. 337, 342 (D. Mass. 2003). In addition to raw numbers, there are also

several subjective factors to consider, such as “the geographic location of proposed class

members, the nature of the action, and matters of judicial economy. . .” In re Nexium

(Esomeprazole) Antitrust Litig., 296 F.R.D. 47, 52 (D. Mass. 2013).

                                                  6
         Thus far, plaintiff has identified fewer than 40 putative class members. Plaintiff has

reviewed data provided by the Methuen Police Department and the Essex County District

Attorney’s Office. She has identified 30 individuals whom she says received the erroneous form

since January 1, 2011. (July 23, 2019 Hr’g Tr. at 13:19-14:3). 3 That tally underestimates the

true size of the class, she says, because defendants have used the form since 1994. (Pl. Mem. at

5).

         Defendants dispute that estimate. They contend that it is composed almost entirely of

uninjured persons. Specifically, they contend that for all but two of the thirty members identified

by plaintiff, either the record is a duplicate entry, or the person received a properly translated

form, did not take a breathalyzer test, or was never prosecuted. (See Breen Aff. at Ex. 1). As

discussed below, it is indeed doubtful whether an arrestee who merely received the erroneous

form, and did not take a breathalyzer test, has suffered an injury. But even if defendants are

correct, the only factual support for their claim that 28 of the 30 putative class members were not

injured is an analysis produced by their counsel, unaccompanied by documentary support. (See

id. at Ex. 1).

         For present purposes, plaintiff need only provide a reasonable estimate of the number of

class members; she is “not required to provide ‘evidence of exact class size of identity of class

members to satisfy the numerosity requirement.’” Brown v. City of Barre, 2010 WL 5141783

(D. Vt. Dec. 13, 2010) (quoting Robidoux v. Celani, 987 F.2d 931, 935 (2d Cir. 1993)); see also

5 William B. Rubenstein, Newberg on Class Actions § 3:13 (5th ed.) (Westlaw 2019). Her

estimate of 30 appears reasonable. She calculated it based on defendants’ records and reasonable



        3
          Plaintiff had previously identified 34 putative class members, (Basaria Aff. ¶ 16), but she has since
conceded that four of them were based on duplicate entries in the data. (July 23, 2019 Hr’g Tr. at 13:19-14:13).


                                                         7
inferences drawn from them. (See generally Basaria Aff.). While it may include some plaintiffs

who were not injured, to some extent that is inevitable. See In re Nexium, 777 F.3d at 22. In any

event, defendants have not clearly shown that a substantial portion of the putative class was not

injured.

         Of course, plaintiff’s estimate of 30 class members still falls well short of the 40-person

threshold. She concedes that fact, and contends that several subjective factors nevertheless make

joinder impracticable. (Pl. Mem. at 8-9). Defendants reply that none of those factors apply.

Because plaintiff’s proposed class fails for other reasons, the Court will not resolve the question

of whether numerosity has been established.

                  2.       Whether There Are Common Questions of Law or Fact

         Rule 23(a) further requires that there be “questions of law or fact common to the class.”

Fed. R. Civ. P. 23(a)(2). Commonality requires “the plaintiff to demonstrate that the class

members have suffered the same injury.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350

(2011) (internal quotations omitted). “This does not mean merely that they have all suffered a

violation of the same provision of law.” Id. “Their claims must depend upon a common

contention” and the “determination of its truth or falsity will resolve an issue that is central to the

validity of each one of the claims in one stroke.” Id. That is, commonality depends not on

whether there are common questions, but “common answers.” Id. 4

         Plaintiff contends that the putative class members have suffered the same injury: the



         4
            As set forth below, individual issues overwhelm the common issue in this matter, making class
certification inappropriate. There is some doubt whether that issue is best addressed under the commonality
requirement of Rule 23(a)(2) or the predominance requirement of Rule 23(b)(3). It appears that the more
appropriate course here is the former, because “answering the plaintiff’s suggested question”—that is, whether use
of the form injured class members—“requires individualized determinations . . .” See Parent/Professional Advocacy
League v. City of Springfield, 934 F.3d 13, 28-33 (1st Cir. 2019). In this case, however, it is immaterial, as plaintiffs
seek certification under Rule 23(b)(3), and certification under either Rule 23(b)(1) or Rule 23(b)(2) is inappropriate.


                                                           8
receipt of the erroneous form, which deprived them of their ability to provide “informed

consent” to a breathalyzer test. (Pl. Reply at 3). See Mass. Gen. Laws ch. 90, § 24(1)(e); 501

C.M.R. 2.13(2); Commonwealth v. Carson, 72 Mass. App. Ct. 368, 370-71 (2008). That injury,

plaintiff says, occurred at the moment that class members received the erroneous form; any

variations in resulting criminal proceedings or penalties only affect individualized damages. See

In re Deepwater Horizon, 739 F.3d 790, 810-11 (5th Cir. 2014) (holding that class members can

suffer a common injury “even when the resulting injurious effects—the damages—are diverse”).

         It is not disputed that the form was erroneous, and that it contained a variety of

misrepresentations. However, mere receipt of the form is not, by itself, a cognizable injury.

Such an injury requires, at the very least, that an arrestee relied on one or more of those

misrepresentations to his or her detriment. And that requirement raises factual questions that

cannot be resolved on a class-wide basis.

         To begin, Massachusetts law requires only an OUI arrestee’s “actual consent”—not

informed consent—to a breathalyzer test. Carson, 72 Mass. App. Ct. at 370-71. “The consent

required is not the ‘knowing, voluntary and intelligent’ consent required for waiver of

constitutional rights, but the consent of customary usage indicated by criteria such as verbal

agreement to undergo, lack of objection to, or cooperation in the performance of, the blood

testing.” Id. Neither the statute nor its implementing regulations require any specific warning to

be given before securing consent or require the use of a particular consent form. See Mass. Gen.

Laws ch. 90, § 24(1)(e); 501 C.M.R. 2.13(2). Thus, whether the use of the erroneous form

vitiated any putative class members’ consent depends on the factual circumstances of each

particular case. See Carson, 72 Mass. App. Ct. at 371. 5


         5
           The District Attorney’s office contends that “it is unclear whether, as a matter of Massachusetts law, use
of the incorrect advisory form vitiates the ‘consent’” to take breathalyzer tests. (District Attorney’s Amicus Br. at

                                                          9
         Second, in order for the erroneous form to have had any effect on any class member, she

must have read it, or had it read to her. Whether that happened is clearly an individualized

inquiry. Indeed, plaintiff’s own case illustrates the point. She received the form, but was “so

drunk that [she] sort of looked at it generally.” (Breen Aff., Ex. 2 (“Pimentel Dep.”) at 53:15-

16). An officer read the form out loud to her in Spanish, but only part of it. (Id. at 54:1-8).

Minutes later, plaintiff received a different form, in English, that correctly stated her rights

concerning breathalyzer tests. (See Am. Compl. ¶ 105). She alleges that “the use of the correct

form in conjunction with the unlawful form only made matters worse [] by creating confusion for

[her].” (Id.). Whether true or not, it is unlikely that all arrestees received the same two forms in

the same fashion. 6

         Third, even assuming that a particular plaintiff read the form, or had it read to her, she

must have relied upon it in some way. Put another way, the misleading information on the form

must have caused her to act (or not act) in some particular way as a result. But it is highly

unlikely that all class members relied upon the form in the same way, or that they all took the

same course of action. That, in turn, affects whether all class members suffered the same type of

injury, or indeed any injury at all. For example, some arrestees may have refused to take a

breathalyzer test. For those who refused, it is hard to see how the erroneous form injured them.

The form’s errors seem likely to induce an OUI arrestee to consent to the test, not to refuse it.

The form overstated the limit for blood alcohol content (that is, the breathalyzer was easier to




6). Nevertheless, it has elected to proceed as if the use of the erroneous consent form does vitiate consent because
“the basic unfairness of any consent obtained through its use is manifest.” (Id.).
         6
          In addition, it appears that plaintiff may have already known that the blood alcohol level for intoxication
was 0.08, not 0.10 as the form incorrectly stated. (Compare Pimentel Dep. at 56:14-16 (plaintiff knew it was 0.08 at
time of her arrest) with id. at 58:13-19 (plaintiff had previously learned it was 0.08 but did not remember that at the
time of her arrest)).


                                                          10
“pass”) and falsely stated that a jury would be informed of the arrestee’s refusal to take a

breathalyzer.

         Even if the erroneous form did lead a class member to refuse a breathalyzer, that refusal

may have been harmless. A class member may not have been prosecuted at all. And if a class

member was convicted, it was surely not because of her refusal to take the breathalyzer test;

under Massachusetts law, any such refusal is not admissible evidence in court. See Mass. Gen.

Laws ch. 90 § 24(1)(e). However, a class member may have suffered an injury due to her refusal

of a breathalyzer if (1) it led her to plead guilty to an OUI because the form erroneously said that

her refusal would be admissible at trial, or (2) her refusal was used in an action to suspend her

driver’s license, see Mass. Gen. Laws. ch. 90 §§ 24(1)(e), 24N. Thus, whether a class member

suffered a cognizable injury likely depends on whether she took a breathalyzer test and, if she

refused, what consequences, if any, resulted from that refusal.

         Under the circumstances, there are not common factual issues sufficient to support class

certification. Whether any member of the class can recover will turn on specific facts, such as

(1) if and how the form was presented to a class member; (2) whether she reviewed and

understood it; (3) whether she also received and reviewed a correct version of the form; (4)

whether she took a breathalyzer test; and (5) what consequences, if any, she suffered for refusing

a breathalyzer test. Because those issues are not likely to be common to all class members,

plaintiff has not carried her burden to establish commonality under Rule 23(a). 7

                  3.       Whether Plaintiff’s Claims Are Typical of the Class

         Rule 23(a) also requires that “the claims or defenses of the representative parties are



        7
          Again, in any event, even if the commonality requirement is satisfied, individual issues of causation and
injury would clearly predominate within the meaning of Rule 23(b)(3).


                                                         11
typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “To meet the typicality

prerequisite, the injuries of the named plaintiff must arise from the same events or course of

conduct and be based upon the same legal theory as the injuries and claims of the class.” In re

Celexa & Lexapro Mktg. & Sales Practices Litig., 325 F.R.D. 529, 536 (D. Mass. 2017).

        Here, plaintiff’s injury arises from different events than those of other class members.

As discussed, putative class members did not suffer a common injury at the moment they

received the erroneous form. Rather, whether they were injured depends on additional facts that

likely vary between class members. The same factual differences that precluded commonality

between class members also make plaintiff’s claim atypical. See Dukes, 564 U.S. at 349 n.5

(explaining that “[t]he commonality and typicality requirements of Rule 23(a) tend to merge”

because “[b]oth serve as guideposts for determining whether under the particular circumstances

maintenance of a class action is economical” and class members’ claims are sufficiently

“interrelated”).

       For example, it is unclear whether plaintiff read and understood the erroneous form,

while other class members may have clearly relied upon it. Plaintiff says she was confused by

the additional, correct form, which may not have been provided to other class members, or may

have superseded the erroneous form in the eyes of other class members. And it is disputed

whether plaintiff already knew the blood alcohol content level for intoxication was 0.08, while

other class members may have relied exclusively on the erroneous statement in the form that the

level was 0.10. In light of those factual differences, plaintiff’s claim is not sufficiently typical of

other class members’ claims, and the typicality requirement is not satisfied. See Schonton v.

MPA Granada Highlands LLC, 2019 WL 1455197, at *8 (D. Mass. Apr. 2, 2019).




                                                  12
               4.      Whether Plaintiff Will Fairly and Adequately Represent the Interests
                       of the Class

       Finally, plaintiff must show under Rule 23(a)(4) that she will “fairly and adequately

protect the interests of the class.” There are two elements to the adequacy requirement: “The

moving party must show first that the interests of the representative party will not conflict with

the interests of any of the class members, and second, that counsel chosen by the representative

party is qualified, experienced and able to vigorously conduct the proposed litigation.” Andrews

v. Bechtel Power Corp., 780 F.2d 124, 130 (1st Cir. 1985).

       Plaintiff contends that she is the ideal class representative and has retained experienced

counsel. Defendants do not dispute that plaintiff and her counsel will fairly and adequately

represent the class. Thus, plaintiff has carried her burden to establish the adequacy element of

Rule 23(a).

       C.      Whether the Proposed Class Satisfies Rule 23(b)

       Because plaintiff has failed to satisfy the requirements of Rule 23(a), her motion for class

certification will be denied. Nevertheless, the Court will briefly explain why she has also failed

to meet the requirements of Rule 23(b).

               1.      Rule 23(b)(1)

       Rule 23(b)(1) allows class certification when “prosecuting separate actions by or against

individual class members would create a risk of” either “(A) inconsistent or varying

adjudications . . . that would establish incompatible standards of conduct” for a defendant; or

“(B) adjudications with respect to individual class members that . . . would be dispositive of the

interests of other members not parties to the individual adjudications . . . .” Fed. R. Civ. P.

23(b)(1). Plaintiff contends that class certification is appropriate under Rule 23(b)(1)(A) because

there is a risk of inconsistent or varying adjudications that could establish incompatible standards


                                                 13
of conduct for defendants. The amended complaint seeks a declaration that the erroneous form

vitiated any class member’s consent to a breathalyzer test; an injunction requiring the City to

notify all affected defendants and forbidding further use of the form; and individualized money

damages. (First Am. Compl. at 51).

       It is doubtful that Rule 23(b)(1) certification is available in actions that seek monetary

relief. The Supreme Court has previously suggested that there are due process concerns with

Rule 23(b)(1) class suits seeking money damages. See Phillips Petroleum Co. v. Shutts, 472

U.S. 797, 812 (1985). More recently, in Dukes v. Walmart, it held that “individualized monetary

claims belong in Rule 23(b)(3)” because of the procedural protections that attend Rule 23(b)(3)

certification. See 564 U.S. at 362-63. It is true that Dukes “was literally about a [Rule] 23(b)(2)

class action,” and therefore the statements about Rule 23(b)(1) are formally dicta. See 2 William

B. Rubenstein, Newberg on Class Actions § 4:14 (5th ed.). However, the “decision strongly

suggests that monetary damages will rarely, if ever, be available in any non-opt-out class action,

including those brought under 23(b)(1).” Id. at § 4:2.

       Furthermore, it is unlikely that separate actions would subject defendants to incompatible

standards of conduct. Plaintiff has yet to identify any other class member who is likely to sue,

and she acknowledges that the erroneous form is no longer in use. (Pl. Mem. at 4). Even if

plaintiff and another putative class member both sued defendants, they would likely seek the

same equitable relief: to prevent the use of the erroneous form, which defendants have already

abandoned, and to notify affected defendants. Thus, even if plaintiff and the other member

prevailed, there would be no risk that defendants “might be forced to violate a judgment made in

one court in order to satisfy a judgment imposed by another court.” Kent, 190 F.R.D. at 280.

That is especially true because “there is no suggestion that some perverse plaintiff might sue



                                                14
(though none has) to compel less disclosure than defendant[s] [are] now supplying.” See Ratner

v. Chem. Bank N.Y. Tr. Co., 54 F.R.D. 412, 415 (S.D.N.Y. 1972). Plaintiff contends there is a

possibility that the two courts could subject defendants to incompatible standards of conduct by

ordering them to notify affected members and remedy their criminal convictions by different

methods, but that risk is too small to justify class certification here.

         For those reasons, certification under Rule 23(b)(1) is unwarranted.

                   2.      Rule 23(b)(2)

         “Rule 23(b)(2) allows class treatment when ‘the party opposing the class has acted or

refused to act on grounds that apply generally to the class, so that final injunctive relief or

corresponding declaratory relief is appropriate respecting the class as a whole.’” Dukes, 564

U.S. at 360 (quoting Fed. R. Civ. P. 23(b)(2)).

         Rule 23(b)(2) does not apply here because plaintiff seeks individualized money damages.

See Dukes, 564 U.S. at 360-61 (“Rule 23(b)(2) applies only when a single injunction or

declaratory judgment would provide relief to each member of the class . . . . it does not authorize

class certification when each class member would be entitled to an individualized award of

monetary damages.”).

         Plaintiff contends that her proposed class may be certified as a “hybrid” or “dual” class

action, in which the court certifies “both a (b)(2) class for the portion of the case concerning

injunctive and declaratory relief and a (b)(3) class for the portion of the case requesting

monetary damages.” See 2 William B. Rubenstein, Newberg on Class Actions, § 4:38 (5th ed.)

(Westlaw 2019). But, as explained below, certification of a Rule 23(b)(3) class is also

inappropriate. 8


         8
            Plaintiff also suggests that the court “may ‘bifurcate the litigation into liability and damages
phases . . . using issue certification under Rule 23(c)(4).” (Pl. Reply at 14 (quoting 2 William B. Rubenstein,

                                                         15
                 3.       Rule 23(b)(3)

        Rule 23(b)(3) requires that “questions of law or fact common to class members

predominate over any questions affecting only individual members, and that a class action is

superior to other available methods for fairly and efficiently adjudicating the controversy.” Fed.

R. Civ. P. 23(b)(3). Rule 23(b)(3) has two elements: predominance and superiority.

                          a.      Predominance

        “The aim of the predominance inquiry is to test whether any dissimilarity among the

claims of class members can be dealt with in a manner that is not inefficient or unfair.” In re

Asacol Antitrust Litig., 907 F.3d 42, 51 (1st Cir. 2018) (internal quotation marks and citation

omitted). The question is whether “a sufficient constellation of common issues binds class

members together. . .” Waste Mgmt. Holdings, Inc. v. Mowbray, 208 F.3d 288, 296 (1st Cir.

2000). “‘[T]he predominance criterion is far more demanding,’ however, than the commonality

requirement.” In re New Motor Vehicles Can. Exp. Antitrust Litig., 522 F.3d 6, 20 (quoting

Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 624 (1997)).

        Here, there is not a “sufficient constellation” of common issues between class members.

As discussed at length above, the resolution of each class member’s claim will depend on

individualized issues, such as whether each person read and relied upon the erroneous form,

whether each person received a correct form and what was its effect, and whether each person

refused a breathalyzer and what were the consequences. Those dissimilarities cannot be dealt

with efficiently; each class member’s claim would require its own evidence at trial about the

circumstances under which she received the form.




Newberg on Class Actions, § 4:38 (5th ed.) (Westlaw 2019)). She fails, however, to provide any reason why Rule
23(c)(4) certification is warranted here.


                                                      16
                       b.      Superiority

       “Finally, a Rule 23(b)(3) class should only be certified where ‘a class action is superior to

other available methods for fairly and efficiently adjudicating the controversy.’” Garcia v. E.J.

Amusements of N.H., Inc., 98 F. Supp. 3d 277, 292 (D. Mass. 2015) (quoting Fed. R. Civ. P.

23(b)(3)). Plaintiff has not established that the superiority requirement has been met. Because

defendants’ liability to each plaintiff will turn on individualized questions of fact, a class action

will not achieve the “economies of time, effort, and expense” or “uniformity of decision” that

ordinarily justify the device. See Amchem Prods., Inc., 521 U.S. at 615.

IV.    Conclusion

       For the foregoing reasons, plaintiff’s motion to certify a class is DENIED.

So Ordered.


                                                               /s/ F. Dennis Saylor, IV
                                                               F. Dennis Saylor, IV
Dated: December 9, 2019                                        United States District Judge




                                                  17
